KPMG Suite 600 4747 ExecutiveDrive San Diego, CA Report of Independent Registered Public Accounting Firm The Board of Directors MACC Private Equities Inc.: We have examined management’s assertion, included in the accompanying Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of 1940, that MACC Private Equities Inc. (theCompany) complied with the requirements of subsections(b) and (c) of rule 17f-2 under the Investment Company Act of 1940 as of July 15, 2009. Management is responsible for the Company’s compliance with those requirements. Our responsibility is to express an opinion on management’s assertion about the Company’s compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (UnitedStates) and, accordingly, included examining, on a test basis, evidence about the Company’s compliance with those requirements and performing such other procedures as we considered necessary in the circumstances. Included among our procedures were the following tests performed as of July 15, 2009 and with respect to agreement of security purchases and sales, for the period from March 31, 2009 (thedate of our last examination) through July 15, 2009: · Count and inspection of all securities located in the vault of Cedar Rapids Bank and Trust in Cedar Rapids, Iowa (the Bank) without prior notice to management · Reconciliation of all such securities to the books and records of the Company · Agreement of all security purchases and security sales, since the date of our last report from the books and records of the Company to broker confirmations · Vouching of proceeds of security sales since the date of our last report We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Company’s compliance with specified requirements. In our opinion, management’s assertion that MACC Private Equities Inc. complied with the requirements of subsections(b) and (c) of rule 17f-2 of the Investment Company Act of 1940 as of July 15, 2009 with respect to securities reflected in the investment account of the Company is fairly stated, in all material respects. This report is intended solely for the information and use of management and the Board of Directors of MACC Private Equities Inc. and the Securities and Exchange Commission, and is not intended to be and should not be used by anyone other than these specified parties. /s/ KPMG LLP San Diego, California September 30, 2009 MACC PRIVATE EQUITIES, INC. September 30, 2009 KPMG,
